Citation Nr: 1010239	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  05-35 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971 
and from September 1972 to November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In that decision, the RO denied entitlement to 
a TDIU.  

In October 2008, the Board remanded this matter for further 
development.


FINDINGS OF FACT

1.  The Veteran is service connected for the following 
disabilities: type II diabetes mellitus, rated 20 percent 
disabling; peripheral neuropathy of the right foot, rated 20 
percent disabling; peripheral neuropathy of the left foot, 
rated 20 percent disabling; defective hearing, rated 10 
percent disabling; coronary artery disease, rated 10 percent 
disabling; a penile ulcer, rated noncompensable; 
hypertension, rated noncompensable; and erectile dysfunction, 
rated noncompensable.  The Veteran's combined disability 
rating is 60 percent.

2.  The Veteran has an associate's degree and has been 
gainfully employed as a medical laboratory technician since 
April 2007, earning $13.52 per hour. 

3.  The Veteran's service connected disabilities do not 
preclude gainful employment consistent with his education and 
occupational experience.


CONCLUSION OF LAW

The criteria for a TDIU due to service connected disabilities 
have not been met.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a pre-adjudication letter dated in January 2007 the RO 
notified the Veteran of the evidence needed to substantiate 
his claim for a TDIU.  This letter also satisfied the second 
and third elements of the duty to notify by delineating the 
evidence VA would assist him in obtaining and the evidence it 
was expected that he would provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the January 2007 
letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claim, in the January 2007 letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records and all 
of the identified post-service VA treatment records.  In 
addition, the Veteran was afforded VA examinations relating 
to his claim for a TDIU.

Analysis

VA will grant a TDIU when the evidence shows that the Veteran 
is precluded, by reason of his service connected 
disabilities, from obtaining or maintaining "substantially 
gainful employment" consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; 
VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).

The regulations provide that if there is only one such 
disability, it must be rated at 60 percent or more; and if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more.  Disabilities resulting from common etiology 
or a single accident or disabilities affecting a single body 
system will be considered as one disability for the above 
purposes of one 60 percent disability or one 40 percent 
disability.  38 C.F.R. § 4.16(a).
The Board must evaluate whether there are circumstances in 
the Veteran's case, apart from any non service connected 
condition and advancing age, which would justify a TDIU due 
solely to the service connected conditions.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. 
Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not 
be considered substantially gainful employment.  38 C.F.R. § 
4.16(a).

The Veteran has been granted service connection for the 
following disabilities: type II diabetes mellitus, rated 20 
percent disabling; peripheral neuropathy of the right foot, 
rated 20 percent disabling; peripheral neuropathy of the left 
foot, rated 20 percent disabling; defective hearing, rated 10 
percent disabling; coronary artery disease, rated 10 percent 
disabling; a penile ulcer, rated noncompensable; 
hypertension, rated noncompensable; and erectile dysfunction, 
rated noncompensable.

Application of the bilateral factor pursuant to 38 C.F.R. § 
4.26 results in a combined evaluation of 60 percent for the 
Veteran's multiple service connected disabilities.  

The Veteran's type II diabetes mellitus, peripheral 
neuropathy of the right foot, peripheral neuropathy of the 
left foot, coronary artery disease, hypertension, and 
erectile dysfunction are all of common etiology (in service 
herbicide exposure) and are therefore considered one 
disability.  38 C.F.R. § 4.16(a).  Combining the evaluations 
for these disabilities pursuant to 38 C.F.R. § 4.25 (2009) 
results in a 50 percent disability rating.  Therefore, the 
Veteran has at least one disability that is rated 40 percent 
or more.  However, as the combined evaluation for the 
Veteran's service connected disabilities is 60 percent, the 
Veteran does not meet the schedular requirements for a TDIU.  
38 C.F.R. § 4.16(a).

VA policy is to grant a TDIU in all cases where service 
connected disabilities preclude gainful employment, 
regardless of the percentage evaluations.  38 C.F.R. 
§ 4.16(b).  However, the Board is prohibited from assigning a 
TDIU on the basis of 38 C.F.R. § 4.16(b) in the first 
instance without ensuring that the claim is referred to VA's 
Director of Compensation and Pension (C&P) for consideration 
of an extraschedular rating under 38 C.F.R. § 4.16(b).  
Bowling v. Principi, 15 Vet. App. 1 (2001).  Thus, the 
remaining question is whether the Veteran's service connected 
disabilities preclude gainful employment for which his 
education and occupational experience would otherwise qualify 
him.  

The Veteran's résumé reveals that he has an Associate's 
degree in biotechnology and as a medical laboratory 
technician from the Community College of Allegheny County.  
He has experience as a delivery driver and dismantler, 
carpenter, plumber, tavern owner, warehouseman, and police 
officer.

A June 2001 VA examination report indicates that the Veteran 
served approximately one and a half years in prison between 
1988 and 1990 for burglary and was also incarcerated from 
1993 to 2000 on charges related to selling drugs through his 
self-owned tavern.  At the time of the June 2001VA 
examination, he reported that he lived on a meager salary 
from his job as a used auto parts delivery man for a 
recycling business.  The examiner who conducted the June 2001 
VA examination opined that the Veteran was employable.

An April 2004 VA examination report reveals that the Veteran 
reported that due to his heart disability he was only able to 
go up one flight of stairs before resting.  He experienced 
increased symptoms associated with peripheral neuropathy of 
his legs and had problems with balance in the morning.  While 
sitting, he was unable to get comfortable and had to 
constantly shift his legs.  He had to quit his job two years 
prior to the April 2004 VA examination due to his leg 
problems because he was falling at work.  He had not fallen 
since quitting his job.  Furthermore, the Veteran did not use 
a cane for his balance problems and did not have difficulty 
driving.

A February 2007 VA examination report reveals that the 
Veteran reported that following the April 2004 VA examination 
he attended school and graduated in May 2006 as a medical lab 
technician.  He had not been able to find a job at the time 
of the February 2007 VA examination, however he reported that 
he had been able to perform the job of a medical lab 
technician while participating in an internship because it 
was not a high pressure job.  Also, the job allowed him to 
sit and did not involve prolonged walking.

The examiner who conducted the February 2007 VA examination 
opined that the Veteran was employable if he was able to 
locate a job in the field for which he was trained and 
educated (medical laboratory technician).  This opinion was 
based on the Veteran's report that he was able to function as 
a medical laboratory technician, as evidenced by the fact 
that he was able to perform the tasks of the job when 
completing his school-related clinical experience.

An April 2007 VA training report indicates that the Veteran 
reported that he was hired as a laboratory technician at the 
University of Pittsburgh Medical Center Presbyterian 
Hospital, with a salary of $13.52 per hour.  A February 2008 
VA examination report also indicates that the Veteran was 
working in a laboratory.

The VA examiner who provided the February 2007 opinion did 
not have the Veteran's claims file available for review prior 
to rendering her opinion.  Therefore, a second opinion was 
provided in August 2009 after a review of the claims file was 
completed.  

An August 2009 VA examination report includes an opinion that 
the Veteran was employable.  This opinion was based on the 
fact that he received training and education to be a medical 
laboratory technician because it was presumed that he was 
able to perform such a job in spite of his medical issues.  
The Veteran reported that he was able to perform the job 
during his internship, which consisted of 8 hour days in a 
clinical setting, because it was not a high pressure job and 
he was able to sit and avoid prolonged walking.  Thus, he was 
able to perform the job in spite of his transient balance 
issues.  

While the Veteran reported that he had difficulty finding 
employment following his May 2006 graduation and that neither 
VA nor the Community College of Allegheny County provided 
assistance in finding employment, he also reported that he 
was comfortable during the clinical aspects of his education 
and training and was able to handle the activity level of the 
job for which he was preparing.  

Thus, the VA examiner who provided the August 2009 opinion 
concluded that the Veteran was employable, by his own 
admission, if he was able to locate a job in the field for 
which he was trained and educated.

A second August 2009 VA examination report includes an 
opinion as to the effects of the Veteran's hearing disability 
on his employability.  The examiner who provided the August 
2009 VA examination opined that the Veteran's hearing loss 
did not preclude him from obtaining and maintaining gainful 
employment.  

This opinion was based on the fact that he remained employed 
in the laboratory of Presbyterian Hospital in Pittsburgh.  
Although he reported some difficulty with general 
conversation and hearing commands due to the running 
equipment and sounds in the laboratory, he was reportedly 
doing well in his employment setting.

The VA examiners who provided the February 2007 and August 
2009 opinions explained the reasons for their opinions and 
they are consistent with the evidence of record.  Therefore, 
these opinions are entitled to substantial probative weight.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) 
(most of the probative value of a medical opinion comes from 
its reasoning; threshold considerations are whether the 
person opining is suitably qualified and sufficiently 
informed).  

The record reflects that the Veteran has remained employed 
with the same employer since April 2007.  He has an advanced 
level of education and occupational experience that has 
permitted him to maintain gainful employment despite his 
service connected disabilities.  

While he was employed during parts of 2006 and 2007, all of 
the medical opinions are to the effect that the service 
connected disabilities did not preclude employment during 
this period.  The Veteran's own report was that he would have 
been able to maintain employment had he been able to find a 
job prior to April 2007.  The record also shows that he was 
able to maintain his studies and an internship prior to 
graduation and has been able to maintain gainful employment 
since finding a job.  There is no evidence that the service 
connected disabilities were any more severe during the period 
of unemployment than they were either before or after that 
period.  Hence the weight of the evidence is against finding 
that a TDIU was warranted during the period of unemployment.

He was receiving a salary of $13.52 per hour as of April 2007 
and there is no indication in the record that the Veteran's 
employment earning less than a poverty level wage or that he 
received less than half of normal remuneration.  38 C.F.R. 
§§ 4.16(b), 4.17 (2009).  Hence, this employment cannot be 
considered to be marginal.  Prior to graduation, his college 
studies and ability to complete an internship show that he 
was capable of activity consistent with gainful employment.  
His internship involved activities essentially the same as 
that for which his currently receiving a salary well in 
excess of the poverty rate.

For the foregoing reasons, the preponderance of the evidence 
is against the Veteran's claim.  The benefit-of-the-doubt 
doctrine is therefore not applicable and the claim for 
entitlement to a TDIU must be denied.  See 38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


